Title: General Orders, 28 June 1783
From: Washington, George
To: 


                  
                      Saturday June 28th 1783
                     Parole.
                     Countersigns.
                  
                  A Board consisting of three field officers to be appointed by Major General Knox, Doctr Cochran or Craick  and one hospital surgeon will assemble at Westpoint on Wednesday next for the purpose of examining all the Invalids and debilitated men of the Army—they will proceed on the principles laid down in the orders of the 3d of August last, and report their opinion so far as they can proceed, as soon as may be—and meet again when the absent troops return to complete the business.
               